Citation Nr: 0622359	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for adjustment disorder with anxiety and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran her counselor


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from February 2001 to 
January 2002.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for an adjustment disorder and 
assigned a 10 percent rating.  The veteran perfected an 
appeal of the assigned rating.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that she is entitled to a higher rating 
for her service-connected psychiatric disorder, including a 
total rating based on unemployability.  Because the available 
evidence indicates that there is outstanding evidence that is 
relevant to her appeal, the Board finds that remand of the 
case is required.

Her service medical records indicate that she received in-
patient psychiatric treatment from the Department of the Army 
medical facility at Wuerzburg, Germany (Giebelstadt 
Division), in September 2001.  The only evidence included in 
her service medical records consists of a brief notation 
regarding that treatment.  The actual psychiatric clinical 
records, which are maintained in the records of the facility 
and not in her service medical records jacket, are relevant 
in determining the nature and severity of the service-
connected disability.

The available September 2001 medical record indicates that 
the veteran's symptoms at that time were assessed as an 
adjustment disorder with depression and anxiety.  She 
underwent a VA psychiatric examination in April 2002, three 
months following separation, which also resulted in a 
diagnosis of an adjustment disorder with depressed mood and a 
global assessment of functioning (GAF) score of 60.  The 
assessment of an adjustment disorder was based on the 
difficulty she experienced in adjusting to military life, 
which resulted in her early separation from service.

There is no record of psychiatric treatment from January 2002 
to June 2003.  She was evaluated in the Mental Health Clinic 
at the VA medical center (MC) in June 2003, and was then 
found to be suffering from major depressive disorder and a 
dependent personality disorder with a GAF of 60.  She 
reported having suffered from depression since childhood, but 
that the symptoms had worsened over the previous three years.  
Evidence from her private counselor indicates that she is 
unemployable due to post-traumatic stress disorder (PTSD) and 
depression, with a GAF score of 50.

The RO provided her an additional VA psychiatric examination 
in October 2003, which resulted in diagnoses of dysthymic 
disorder and a personality disorder not otherwise specified 
with dependent and immature traits.  The examiner found that 
the diagnosis of an adjustment disorder made during service 
was appropriate at that time, but that two years after having 
returned to civilian life the depression was the most 
dominant symptom.  The examiner also found that the 
depression was long-standing and existed prior to entering 
service, based on her pre-morbid personality and the fact 
that it took her 9.5 years to complete a bachelor's degree.  
The examiner found that "the depressive symptoms that are 
currently evident cannot be said to be due to her military 
experience but stem rather from her own inner depths."  The 
examiner provided a GAF score of 40, which represents some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32.  

It is not clear from the available evidence whether the 
veteran's current psychiatric symptoms, which are diagnosed 
as depression and anxiety, are related to the adjustment 
disorder documented during service, and to what extent any 
psychiatric problems pre-existed service.  Contrary to the 
assessment made by the examiner in October 2003, it need not 
be shown that the psychiatric disorder was caused by the 
veteran's military experiences; service connection is 
warranted if the depression or dysthymia initially became 
manifest during military service.  Service connection for a 
personality disorder is precluded because it is a 
developmental abnormality.  See 38 C.F.R. § 3.303(c) (2005).  
If the depression or dysthymia pre-existed service, service 
connection is warranted for any increase in disability during 
service, unless the increase in disability is due to the 
natural progress of the disease.  See 38 C.F.R. § 3.306 
(2005).  The questions are, therefore, whether the 
psychiatric symptoms from which the veteran now suffers are 
related to those documented during service and whether, or to 
what extent, they pre-existed service.  In order to resolve 
these issues the Board finds that an additional examination 
is required.

Accordingly, the case is remanded for the following:

1.  Obtain the psychiatric clinical 
records for the veteran from the 
Department of the Army medical facility 
at Wuerzburg, Germany (Giebelstadt 
Division), in September 2001.

2.  Obtain the veteran's treatment 
records from the VAMC in Jackson, 
Mississippi, from August 2003 to the 
present.

3.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a 
psychiatric examination in order to 
determine the current severity of her 
service-connected psychiatric disorder, 
and to obtain a medical opinion regarding 
the etiology of the currently diagnosed 
major depressive disorder or dysthymia.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including psychological 
testing, that are deemed necessary for an 
accurate assessment.

Based on examination and review of the 
claims file, the examiner should address 
the following:

a.  If a disorder other than an 
adjustment disorder is diagnosed, whether 
that disorder is etiologically related to 
the symptoms documented during service or 
represents unrelated pathology.  

b.  If the currently diagnosed disorder 
is related to the symptoms documented 
during service, whether the disorder pre-
existed service.  

c.  If that finding is affirmative, 
whether the disorder underwent an 
increase in disability during service 
and, if so, whether the increase in 
disability was due to the natural 
progress of the disease.

d.  In determining the current severity 
of the service-connected psychiatric 
disorder, the examiner should distinguish 
the symptoms that are due to a 
personality disorder or any other 
psychiatric disorder not related to 
service.  The examiner should also 
quantify the extent of the veteran's 
psychiatric disability that is attributed 
to a service-connected disorder as 
opposed to a nonservice-connected 
disorder.  If it would aid the examiner 
in distinguishing the symptoms of the 
nonservice-connected disorder(s), he/she 
can provide a GAF score based only on the 
service-connected psychiatric symptoms.  

e.  The examiner should also provide an 
opinion on whether the disability due to 
service-connected psychiatric symptoms 
preclude the veteran from following 
substantially gainful employment.  

f.  If the functional limitations imposed 
by the nonservice-connected psychiatric 
disorders cannot be distinguished, the 
examiner should so state.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and her 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


